Case 3:19-cV-00022-HTW-LRA Document 1 Filed 01/10/19 Page 1 of 8

soumsa~ ore mrc'r`&"§f'§b§”m"':"'

  
 
  

   
 

JAN 10 2019
IN THE UNITED STATES DlsTRICT CoURT

FOR THE SOUTHERN DISTR[CT OF MISSISSIPPI

'l'l

°""'""'_ww_m,,,___ DF;FUT\¢

DR. ooNALl) RAGGIo
DR. CHRIs RAGGIo PLArNTlFFs
V_ CAUSE No.35 t ‘1€¢/9¢? /ffw- 094

MTGOX, Inc., a I)elaware corporation;
CODE COLLECTIVE, LLC, a New York limited liability company;
JED McCALEB, an individual DEFENDANTS

 

JED MCCALEB AND CODE COLLECTIVE, LLC’S N()TICE OF REMOVAL

 

PurSuant to 28 U.S.C. § l452(a), Federai Rule of Bankruptcy Procedure 9027, 28 U.S.C. §
1334(b), and 28 U.S.C. § 1446, Defendants Jed McCaleb and Code Collective, LLC (collectively
"Defendants”) hereby remove to this Court the state court action described below (Cause No- 14-
71 in the Circuit Court of Hinds County, Mississippi). In support of this Notice ot` Rernoval,
Defendants state as follows:

I. MtGox Co., Ltd, a/k/af MtGox KK is a Japanese corporation formed in 201 l and headquartered
in Tokyo_, Japan (hereinafter “MTGOX”). Through February 2014, its business (along with the
business ot`its related corporate entities including, but not limited to, MTGOX, lnc., MT.GOX
KK, and Tibanne KK), Was the operation of an online exchange for the purchase and sale of
bitcoin.

2. On February 28, 2014, MtGox Co., Ltd. a./k/a MtGox KK filed a petition under Article 21(1)
of the Japanese Civil Rehabilitation Act (hereinafter “the First Japanese Rehabilitation
Proceeding”). See Verit`red Petition for Recognition and Chapter 15 Relief, attached as Exhibit

A,at1i9.

Case 3:19-cV-00022-HTW-LRA Document 1 Filed 01/10/19 Page 2 of 8

3. On March 5, 2014 Plaintiffs Donald Raggio and Chris Raggio (hereinafter “the Raggios” or
“Plaintiffs”) filed suit in the Circuit Court of Hinds County, Mississippi against MTGOX a
sole proprietorship; MTGOX, Inc., a Delaware corporation; MT.GOX KK, a Japanese
corporation; Tibanne KK, a Japanese corporation; Mutum Sigillum, LLC, a Delaware limited
liability company; Code Collective, LLC, a New York limited liability company; J ed McCaleb,
an individual; Mark Karpeles, an individual; and John Does 1-5 and Corporate John Does 1-5.
See Plaintiffs’ Original Complaint, attached as Exhibit B. Plaintiffs are adult resident citizens
of Hinds County Mississippi. Plaintiffs made claims for breach of the Uniform Commercial
Code, breach of contract, conspiracy, account stated, negligence conversion, constructive
trust, and specific performance See Exhibit B. The case Was given Cause Number 14-71. See
Exhibit B.

4. McCaleb is an adult resident citizen of California. McCaleb is the founder and former owner
of the MTGOX bitcoin exchange Defendant Code Collective, LLC is a New York limited
liability company.

5. Plaintiffs alleged that on January 9, 201 l they learned someone had stolen approximately 9,400
bitcoins from their account on the MTGOX bitcoin exchange See Exhibit B, at 11 16. Plaintiffs’
complaint demanded return of the stolen bitcoins along with money damages See generally
Exhibit B.

6. Plaintiffs failed to serve MT.GOX KK, Tibanne KK, Mutum Sigillum, LLC, or Mark Karpeles
(the current owner of the MTGOX exchange). See generally State Court Record at Volume l,
filed as a multi-volume set contemporaneously with this Notice of Removal pursuant to Rule

9027(a)(1).

7.

Case 3:19-cV-00022-HTW-LRA Document 1 Filed 01/10/19 Page 3 of 8

On March 9, 2014, MtGox Co., Ltd. a/k/a MtGox KK filed a voluntary petition commencing
a Chapter 15 bankruptcy proceeding in the Northern District of Texas Bankruptcy Court under
case number 3:14-bk-31229 (hereinafter “the Texas Bankruptcy”). See Exhibit A. This was an
ancillary proceeding to the First Japanese Rehabilitation Proceeding.

On April 16, 2014, the Japanese court dismissed the First Japanese Rehabilitation Proceeding.
See Motion for Modification of Recognition, attached as Exhibit C, at 11 13. On April 24, 2014,
the Japanese court commenced a bankruptcy proceeding pursuant to Article 250 of the
Japanese Civil Rehabilitation Act (hereinaf`ter “the Japanese Liquidation Proceeding”), to
replace the First Japanese Rehabilitation Proceeding. See Exhibit C, at 1[ 15.

On May 23, 2014, an Amended Verified Petition was filed in the Texas Bankruptcy to
recognize the Japanese Liquidation Proceeding as the main foreign proceeding See Exhibit C,
at 11 17. This relief was granted on June 19, 2014. See Order Recognizing Foreign Main

Proceeding (June 19, 2014), attached as Exhibit D.

10. Plaintiff`s did not file a proof of claim in either the First Japanese Rehabilitation Proceeding or

ll.

the Japanese Liquidation Proceeding. See Plaintiffs’ Response to Def`endants’ Sixth Set of
Requests for Production (August 30, 2017), attached as Exhibit E, at 1-2.

Between June 2014 and June 2018, the value of bitcoins increased approximately 1,200% with
a peak increase reaching over 2,800%. 'I`his change in value in MTGOX’s bitcoin holdings led
to a change in circumstances for the Japanese Liquidation Proceeding, leading the court to stay
the Japanese Liquidation Proceeding because creditors might be made Whole. See Exhibit C,

at 1111 18-19.

12.

13.

14.

15.

Case 3:19-cV-00022-HTW-LRA Document 1 Filed 01/10/19 Page 4 of 8

As a result, on June 22, 2018 the Japanese court initiated a new civil rehabilitation proceeding
(hereinafter “Second Japanese Rehabilitation Proceeding”), and it stayed the Japanese
Liquidation Proceeding pursuant to Article 39 of the Japanese Civil Rehabilitation Act. See
Exhibit C, at 111[ 22-23.

On September 7, 2018 Plaintiffs amended their state court Complaint, naming Jed McCaleb,
Code Collective, LLC, and MTGOX, Inc. See Amended Complaint, attached as Exhibit F.
Plaintiff`s made claims for breach of the Uniform Commercial Code, breach of contract,
specific performance for return of lost bitcoin potentially held by the bankruptcy estate, breach
of fiduciary duty, bailment, fraud, constructive trust, conversion, account stated, conspiracy,
and negligence See generally Exhibit F.

On October 25, 2018, the Trustee in the Second Japanese Rehabilitation Proceeding filed a
Motion for Modification of Recognition in the Texas Bankruptcy seeking to withdraw
recognition for the Japanese Liquidation Proceeding as the main proceeding and replacing it
With the Second Japanese Rehabilitation Proceeding. See Exhibit C, at 1[ 26.

On December ll, 2018, the Bankruptcy Court for the Northern District of Texas entered its
Order Modifying Recognition Pursuant to Bankruptcy Code Section 1517(D) and Recognizing
Foreign Proceeding and Granting Related Relief. See Modification Order, attached as Exhibit
G. In its Order, the Court ruled the Japanese Liquidation Proceeding was no longer the
operative foreign main proceeding The Court further ruled that the Second Japanese
Rehabilitation Proceeding, filed in the first instance on June 22, 2018, is now the recognized

foreign main proceeding for the Texas Bankruptcy. See Exhibit G.

16.

17.

18.

Case 3:19-cV-00022-HTW-LRA Document 1 Filed 01/10/19 Page 5 of 8

On January 9, 2019, Plaintiffs served supplemental discovery responses on Defendants that
included production of an October 16, 2018 proof of claim filed by them in the Second
Japanese Rehabilitation Proceeding. See Notice of Service and Plaintiffs’ Supplemental
Response to Defendants’ Sixth Set of Requests for Production of Documents including
Plaintiff`s’ Proof of Claim (January 9, 2019), attached collectively as Exhibit H, at 1-4, 7-23.
This Court, and the United States Bankruptcy Court for the Southem District of Mississippi,
have jurisdiction over the claims against defendants pursuant to 28 U.S.C. §§ 1452(a) and
1334(b). Under 28 U.S.C. § 1452(a), “[a] party may remove any claim or cause of action in a
civil action... to the district court for the district where such civil action is pending, if such
district court has jurisdiction of such claim or cause of action under section 1334 of this title.”
In tum, 28 U.S.C. § 1334(b) confers jurisdiction upon this Court of all civil proceedings
“arising in or related to a case under title l 1” (the Bankruptcy Code).

These claims both “arise in” and are “related to” the Texas Bankruptcy recognizing the Second
Japanese Rehabilitation Proceeding. For example, proceedings are “related to” a bankruptcy
action under Title 11 if their outcome “could conceivably have any effect on the estate being
administered in bankruptcy.” In re Wooa', 825 F.2d 90, 93 (5th Cir. 1987) (holding that a
lawsuit involving claims against the debtor falls under “related to” jurisdiction). That this
action is “related to” a case under Title 11 is evident on the face of the Amended Complaint,
which seeks to assign liability to the debtor through specific performance conspiracy, piercing
the corporate veil, constructive trust, gross negligence breach of contract, and other theories.
See generally Exhibit F. Accordingly, the exercise of “related to” jurisdiction is proper under

28 U.S.C. § 1334(b) because the outcome of the proceedings could (1) alter the debtor’s rights

19.

20.

21.

22.

Case 3:19-cV-00022-HTW-LRA Document 1 Filed 01/10/19 Page 6 of 8

or obligations, and (2) have an effect on the administration of the estate Bissonnet Invs. LLC
v. Quinlan (In re Bissonnet Invs. LLC), 320 F.3d 520, 525 (5th Cir. 2003). Moreover, Plaintiff`s
admit the claims are “related to” the Second Japanese Rehabilitation Proceeding in their Proof
of Claim. See Exhibit H, at ll.

The filing of this notice of removal is timely pursuant to Federal Rule of Bankruptcy Procedure
9027(a)(2). Under this section, a notice of removal must be filed within the longest of “90 days
after the order for relief in the case under the Code” or “30 days after a trustee qualifies.” Fed.
R. Bankr. P. 9027(a)(2). This notice of removal is filed within 30 days of the Texas
Bankruptcy’s order for relief recognizing the Second Japanese Rehabilitation Proceeding and
recognizing the appointment of the Trustee in the Second Japanese Rehabilitation Proceeding.
See Exhibit G.

In addition, this notice of removal is also timely pursuant to 28 U.S.C. § 1446, wherein a notice
of removal must be filed within thirty days of filing of an “order” or “other paper” showing
the case to be removable See 28 U.S.C. § l446(b)(3). This notice is filed Within thirty days of
both the Texas Bankruptcy’s Recognition Order of the Second Japanese Rehabilitation
Proceeding and service of Plaintiffs’ Proof of Claim in that bankruptcy. See Exhibit G and
Exhibit H.

In the alternative, to the extent this Court finds the applicable time frame for removal under
Rule 9027 has lapsed, Defendants request issuance of an order extending the removal period
pursuant to Rule 9006(b) for good cause shown. See Fed. R. Bankr. P. 9006(b).

The claims that are the basis of the Amended Complaint are core proceedings pursuant to 28

U.S.C. § 157. To the extent that the claims hereby removed are deemed to be non-core,

Case 3:19-cV-00022-HTW-LRA Document 1 Filed 01/10/19 Page 7 of 8

Defendants consent to the entry of final orders of judgment by the Bankruptcy Court.

23. Venue is proper in this Court because the state court action is pending in the Southem District

of Mississippi.

WI-IEREFORE, for the reasons stated above, Defendants request that the action now

pending before the Circuit Court of Hinds County, Mississippi, Cause No. 14-71, be removed to

this Court.

Respectfully submitted, this the 101h day of January, 2019.

OF COUNSEL:

FoRMAN WATKINS & KRUTZ LLP

210 East Capitol Street, Suite 2200 (39201)
P.O. Box 22608

Jackson, MS 39225-2608

Phone: (601) 960-8600

Facsirnile: (601) 960~8613
win.gault@formanwatkins.com
mandie.robinson@forrnanwatkins.com
peyton.smith@formanwatkins.com

ETl-IAN JACOBS (admitted pro hac vice)
HOLLAND LAW LLP

By:

JED McCALEB and

CO /E\(jLLECTIVE, LLC

ED\i/IN s. GAUHJR. (Mss #10187)

MANDIE B. ROBINSON (MSB #100446)
T. PEYTON SMITH (MSB #103867)

Attorneysfor Defendants Jed McCaleb amf
Code Collective, LLC

Case 3:19-cV-00022-HTW-LRA Document 1 Filed 01/10/19 Page 8 of 8

220 Montgomery Street, Suite 800
San Francisco, California 94104
Telephone: (415) 200-4984
ejacobs@hollandlawllp.com

CERTIFICATE OF SERVICE
I hereby certify that on January 10, 2019, I served a true and correct copy of the foregoing
document via electronic mail to the following counsel of record:

Arrnin J. Moeller, Jr.
Walter H. Boone
Christine Crockett White
Jonathan P. Dyal

Andy Lowry

Patrick Everman

Perry P. Taylor

Balch & Bingham, LLP
188 East Capitol Street
Jackson, MS 39201~2608
wboone@balch.com
cwhite@balch.com
alowry@balch.com

Attorneys for Plar'ntijj”s J
THIS’ the lOth day Of J'dI‘lllaI`y, 2019. M%

EDWIN s. GAULl j JR.

